                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             AT GREENEVILLE



UNITED STATES OF AMERICA                     )
                                             )
v.                                           )     No. 2:12-CR-093
                                             )
RAY ENGLISH                                  )


                                    ORDER

       The defendant’s motion to continue [doc. 744] is GRANTED for the reasoning

 provided therein. The revocation hearing presently scheduled for April 4, 2019, is

 RESET to Thursday, July 25, 2019, at 1:30 p.m. in Greeneville.


            IT IS SO ORDERED.

                                                   ENTER:



                                                          s/ Leon Jordan
                                                    United States District Judge
